DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 07/20/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogino (USP No. 4,264,136).
Regarding claim 11, Ogino discloses an optical imaging system (see Fig. 7, Table 4), comprising: a first lens (L1), a second lens (M2), a third lens (M1), and a fourth lens (doublet LR) disposed in order from an object-side along an optical axis (see Fig. 3, Table 2), wherein one or more of the first to fourth lenses comprise a reflective region reflecting light refracted from adjacent lenses (see Fig. 3, Table 2), where f is a focal length of the optical imaging system, and TL2 is a total optical length (a sum of lengths of light refracted and reflected between an object-side surface of the first lens and an imaging plane) of the optical imaging system, and wherein the optical imaging system comprises no more than four lenses (see Fig. 3, Col. 9, Lines 13-15 - teaches that the lens component LR can be formed by either a cemented doublet or a single lens, thus teaching an optical imaging system of no more than four lenses). Table 2 teaches: TL2=2.00+15.600+1.600+1.600+13.600+1.00+1.00+13.600+1.600+1.200+0.560+0.760+17.3=71.42, f/TL2=100/71.42=1.4; thus teaching wherein the optical imaging system satisfies a conditional expression: 1.1 ≤ f/TL2. 
In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lenses similar in structure will have similar properties. A modification of the claimed variables would provide a system having improved optical properties for the desired use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Ogino with and wherein the optical imaging system satisfies a conditional expression: 1.1 ≤ f/TL2.
Regarding claim 12, Ogino discloses wherein the second lens (M2) comprises a reflective region formed on an object-side surface of the second lens (see Figs. 1, 3, 7, Table 2, Col. 3, Lines 15-25).
Regarding claim 13, Ogino discloses wherein the third lens (M1) comprises a reflective region formed on an image-side surface of the third lens (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 14, Ogino discloses wherein the first lens (L1) comprises a convex object-side surface (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 16, Ogino discloses wherein the optical imaging system satisfies one or more conditional expressions: 0.1 < L1S1/f < 0.95 -0.95 < L2S1/f < -0.1 -1.5 < L3S1/f < -0.2 -1.55 < L3S2/f < -0.25 where L1S1 is a radius of curvature of an object-side surface of the first lens, L2S1 is a radius of curvature of an object-side surface of the second lens, L3S1 is a radius of curvature of an object-side surface of the third lens, and L3S2 is a radius of curvature of an image-side surface of the third lens (see Fig. 3, Table 2).
Claims 1-10, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ogino (USP No. 4,264,136) or, in the alternative, under 35 U.S.C. 103 as obvious over Ogino (USP No. 4,264,136) in view of Kono et al. (USPG Pub No. 2018/0106989), hereinafter “Kono”.
Regarding claim 1, Ogino discloses an optical imaging system (see Fig. 3), comprising: a first lens (L1) having refractive power (see Fig. 3); a second lens (M2) comprising a first reflective region formed on an object-side surface of the second lens (see Fig. 3); a third lens (M1) comprising a second reflective region formed on an image-side surface of the third lens (see Fig. 3); and a fourth lens (doublet LR) having refractive power, wherein the optical imaging system comprises no more than four lenses (see Fig. 3, Col. 9, Lines 13-15 - teaches that the lens component LR can be formed by either a cemented doublet or a single lens, thus teaching an optical imaging system of no more than four lenses), wherein the first lens, the second lens, the third lens, and the fourth lens are sequentially disposed in an order from an object side to an image side along an optical axis (see Fig. 3), where TL1 is a total lens length (a distance from an object-side surface of the first lens to an imaging plane) of the optical imaging system, and TL2 is a total optical length (a sum of lengths of light refracted and reflected between the object-side surface of the first lens and the imaging plane) of the optical imaging system (see Fig. 3, Table 2). Table 2 teaches: TL1=2.00+15.600+1.600+1.200+0.560+0.760+17.3=39.02, TL2=2.00+15.600+1.600+1.600+13.600+1.00+1.00+13.600+1.600+1.200+0.560+0.760+17.3=71.42, TL2/TL1=1.83; thus teaching and wherein TL2/TL1 < 2.1. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lenses similar in structure will have similar properties. A modification of the claimed variables would provide a system having improved optical properties for the desired use. This is further evidenced by Kono.
In the same field of endeavor, Kono discloses and wherein TL2/TL1 < 2.1 (see Fig. 12, Paragraphs 49, 86, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Ogino with and wherein TL2/TL1 < 2.1 of Kono for the purpose of achieving a small size and high performance (Paragraph 10).
	Regarding claim 2, Ogino discloses wherein the first reflective region is disposed to include an optical axis of the second lens (M2) (see Fig. 3, Col. 3, Lines 15-25).
Regarding claim 3, Ogino discloses wherein the second reflective region is formed on a region other than an optical axis of the third lens (M3) (see Fig. 3, Col. 3, Lines 15-25).
Regarding claim 4, Ogino discloses wherein the second reflective region surrounds the optical axis and is spaced apart from the optical axis by a refractive region formed on the image-side surface of the third lens (M1), and wherein the refractive region includes the optical axis of the third lens (M1) (see Fig. 3).
Regarding claim 5, Ogino discloses wherein the first lens (L1) comprises a convex object-side surface (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 6, Ogino discloses wherein the second lens (M2) comprises a convex image-side surface (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 7, Ogino discloses wherein the third lens (M1) comprises a concave object-side surface (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 8, Ogino discloses wherein the third lens (M1) comprises a convex image-side surface (see Fig. 3, Table 2, Col. 3, Lines 15-25).
Regarding claim 9, Ogino discloses wherein the fourth lens (LR) comprises a convex image-side surface (see Fig. 3, Table 2, Col. 9, Lines 13-15).
Regarding claim 10, Ogino discloses wherein the second lens (M1) comprises an effective diameter smaller than effective diameters of the first lens and the third lens (see Fig. 3, Table 2).
Regarding claim 15, Ogino discloses wherein the optical imaging system where TL1 is a total lens length (a distance from the object-side surface of the first lens to the imaging plane) of the optical imaging system (see Fig. 3, Table 2). Table 2 teaches: TL1=2.00+15.600+1.600+1.200+0.560+0.760+17.3=39.02, TL2=2.00+15.600+1.600+1.600+13.600+1.00+1.00+13.600+1.600+1.200+0.560+0.760+17.3=71.42, TL2/TL1=1.83; thus teaching satisfies a conditional expression: TL2/TL1 < 2.1. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lenses similar in structure will have similar properties. A modification of the claimed variables would provide a system having improved optical properties for the desired use. This is further evidenced by Kono.
In the same field of endeavor, Kono discloses satisfies a conditional expression: TL2/TL1 < 2.1 (see Fig. 12, Paragraphs 49, 86, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Ogino with satisfies a conditional expression: TL2/TL1 < 2.1 of Kono for the purpose of achieving a small size and high performance (Paragraph 10).
Regarding claim 17, Ogino discloses an optical imaging system (see Fig. 3), comprising: a first lens (L1), a second lens (M2), a third lens (M1), and a fourth lens (doublet LR) disposed adjacent one another in order from an object-side, wherein the fourth lens is disposed along an optical axis adjacent an imaging plane of the optical imaging system (see Fig. 3), wherein incident light from the object-side is refracted by the first lens (L1), reflected by a reflective region of the third lens (M1), reflected by a reflective surface of the second lens (M2), refracted by a refractive region of the third lens (M1), and refracted by the fourth lens (doublet LR) to form an image in this order, wherein the optical imaging system comprises no more than four lenses (see Fig. 3, Col. 9, Lines 13-15 - teaches that the lens component LR can be formed by either a cemented doublet or a single lens, thus teaching an optical imaging system of no more than four lenses), where TL1 is a total lens length (a distance from an object-side surface of the first lens to the imaging plane) of the optical imaging system, and TL2 is a total optical length (a sum of lengths of light refracted and reflected between the object-side surface of the first lens and the imaging plane) of the optical imaging system (Table 2). Table 2 teaches: TL1=2.00+15.600+1.600+1.200+0.560+0.760+17.3=39.02, TL2=2.00+15.600+1.600+1.600+13.600+1.00+1.00+13.600+1.600+1.200+0.560+0.760+17.3=71.42, TL2/TL1=1.83; thus teaching and wherein TL2/TL1 < 2.1. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Lenses similar in structure will have similar properties. A modification of the claimed variables would provide a system having improved optical properties for the desired use. This is further evidenced by Kono.
In the same field of endeavor, Kono discloses and wherein TL2/TL1 < 2.1 (see Fig. 12, Paragraphs 49, 86, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Ogino with and wherein TL2/TL1 < 2.1 of Kono for the purpose of achieving a small size and high performance (Paragraph 10).
Regarding claim 18, Ogino discloses wherein the reflective region of the third lens (M1) is disposed on an image-side surface of the third lens (M1) and spaced apart from an optical axis of the third lens (M1) (see Fig. 3, Col. 3, Lines 15-25).
Regarding claim 19, Ogino discloses wherein the refractive region of the third lens (M1) includes the optical axis on the image-side surface of the third lens (M1) (see Fig. 3, Col. 3, Lines 15-25).
Regarding claim 20, Ogino discloses wherein the reflective region of the second lens (M2) is disposed on an object-side surface of the second lens and includes an optical axis of the second lens (see Fig. 3, Col. 3, Lines 15-25).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino (USP No. 4,264,136) in view of Kono (USPG Pub No. 2018/0106989).
Regarding claim 21, Ogino discloses the claimed invention except for wherein each of the first lens, the second lens, the third lens, and the fourth lens comprises at least one aspherical surface. In the same field of endeavor, Kono discloses wherein each of the first lens, the second lens, the third lens, and the fourth lens comprises at least one aspherical surface (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical imaging system of Ogino with wherein each of the first lens, the second lens, the third lens, and the fourth lens comprises at least one aspherical surface of Kono for the purpose of achieving a small size and high performance (Paragraph 10).
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Applicant argued that Ogino does not disclose or teach the claims as presented.
Ogino Table 2 teaches: 
TL1=2.00+15.600+1.600+1.200+0.560+0.760+17.3=39.02, TL2=2.00+15.600+1.600+1.600+13.600+1.00+1.00+13.600+1.600+1.200+0.560+0.760+17.3=71.42, 
f=100
thus teaching TL2/TL1 < 2.1 and 1.1 ≤ f/TL2. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, lenses similar in structure will have similar properties. A modification of the claimed variables would provide a system having improved optical properties for the desired use. Kono is presented to provide further evidence of this knowledge.
Fig. 12, Paragraphs 49, 86, and Table 1 of Kono teaches TL2/TL1 < 2.1 to achieve a system small in size and high in performance (see Paragraph 10 of Kono). 
For these reasons, the claims remain rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/27/2022